DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s respond filed on 09/28/2022 is acknowledged and entered.

Claims 20-36 were pending.  No claims have been amended, cancelled, and/or added.  Therefore, claims 20-36 are currently pending. 

Election/Restrictions
Applicant’s election without traverse of species for (a) a type of composition, and (b) a type of diseases/conditions in the reply filed on 09/28/2022 is acknowledged.  The elected species are as follows: “(a) Applicant elects the compound of Formula 2(HL156A) and acetate salt as a single specific type of composition, without traverse. [Formula 2] 
    PNG
    media_image1.png
    148
    363
    media_image1.png
    Greyscale
 (N1-pyrrolidine-N5-(4-trifluoromethoxy)phenyl biguanide) (b) Applicant elects autoimmune disease as a single specific type of diseases/conditions, without traverse.”  It is relevant to note that (i) the elected composition contains a ‘pharmaceutical’ salt form of a single compound/active agent, and (ii) the elected type of disease/conditions is a subgeneric species. 

Claims 30 and 34-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/28/2022.

Accordingly, claims 20-29 and 31-33 are under consideration in this Office Action.

Priority
As stated in the Application Data Sheet (ADS) filed on 12/18/2020, this present application is a continuation (CON) of 16/480,294 that was filed on 07/23/2019.  16/480,294 is a 371 of PCT/KR2018/000989 filed on 01/23/2018.

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy (i.e. Korean Patent Application KR 10-2017-001143 that was filed on 01/24/2017) has been filed in parent Application No. 16/480,294, filed on 07/23/2019.

Since this present application is being examined under the first inventor to file provisions of the AIA , this application has been afforded the effective filing date of 01/24/2017 for prior art searches.

Claim Interpretation
As recognized by MPEP § 2111.02(II):
The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); …Compare Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333-34, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003) (In a claim directed to a method of treating or preventing pernicious anemia in humans by administering a certain vitamin preparation to "a human in need thereof," the court held that the preamble is not merely a statement of effect that may or may not be desired or appreciated, but rather is a statement of the intentional purpose for which the method must be performed. Thus the claim is properly interpreted to mean that the vitamin preparation must be administered to a human with a recognized need to treat or prevent pernicious anemia.)…

See also Catalina Mktg. Int’l, 289 F.3d at 808-09, 62 USPQ2d at 1785 ("[C]lear reliance on the preamble during prosecution to distinguish the claimed invention from the prior art transforms the preamble into a claim limitation because such reliance indicates use of the preamble to define, in part, the claimed invention.…Without such reliance, however, a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." Consequently, "preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant."). In Poly-America LP v. GSE Lining Tech. Inc., 383 F.3d 1303, 1310, 72 USPQ2d 1685, 1689 (Fed. Cir. 2004), the court stated that "a ‘[r]eview of the entirety of the ’047 patent reveals that the preamble language relating to ‘blown-film’ does not state a purpose or an intended use of the invention, but rather discloses a fundamental characteristic of the claimed invention that is properly construed as a limitation of the claim.’" Compare Intirtool, Ltd. v. Texar Corp., 369 F.3d 1289, 1294-96, 70 USPQ2d 1780, 1783-84 (Fed. Cir. 2004) (holding that the preamble of a patent claim directed to a "hand-held punch pliers for simultaneously punching and connecting overlapping sheet metal" was not a limitation of the claim because (i) the body of the claim described a "structurally complete invention" without the preamble, and (ii) statements in prosecution history referring to "punching and connecting" function of invention did not constitute "clear reliance" on the preamble needed to make the preamble a limitation).

Here, the body (i.e. the administering step) of the claimed method as recited by instant claim 20 is structurally complete, and as a result, the preamble limitation of “preventing or treating autoimmune disease, graft rejection responses, or combinations thereof” is a statement of intentional purpose for which the method must be performed.  That is the method is directed to a treatment methodology where the deletion of this preamble limitation does not affect the claimed method step.  Therefore, this limitation is of no significance to claim construction.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20, 22-29, and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ju et al. (Am. J. Physiol. Renal Physiol., 2016 (First published December 9, 2015), 310(5), pp. F342–F350).
For claims 20 and 22-29, Ju et al. teach a method of treating peritoneal fibrosis by administering HL156A (
    PNG
    media_image2.png
    153
    377
    media_image2.png
    Greyscale
; fig. 1A on pg. F343) (refers to instant claimed Formula 1 of claim 1; and instant claims 22-29; and the elected species (a)) to an animal (refers to instant claimed administering step of claim 1) (see pg. F343; Table 1 on pg. F343; and Fig. 3 on pg. F344). 
While Ju et al. do not explicitly teach the limitations as recited by instant claims 31-33, these limitations are functional limitations of the instant claimed composition that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition, which is taught by Ju et al.  As recognized by MPEP § 2112.02(II):
The discovery of a new use for an old structure based on unknown properties of the
structure might be patentable to the discoverer as a process of using. In re Hack,
245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim
recites using an old composition or structure and the "use" is directed to a result or
property of that composition or structure, then the claim is anticipated. In re May,
574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed
to a method of effecting nonaddictive analgesia (pain reduction) in animals, were
found to be anticipated by the applied prior art which disclosed the same
compounds for effecting analgesia but which was silent as to addiction. The court
upheld the rejection and stated that the applicants had merely found a new property
of the compound and such a discovery did not constitute a new use. The court went
on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a
process of using a new compound. The court relied on evidence showing that the
nonaddictive property of the new compound was unexpected.). See also In re
Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to
a process of inhibiting light degradation of polypropylene by mixing it with one of
a genus of compounds, including nickel dithiocarbamate. A reference taught
mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The
court held that the claims read on the obvious process of mixing polypropylene
with the nickel dithiocarbamate and that the preamble of the claim was merely
directed to the result of mixing the two materials. "While the references do not
show a specific recognition of that result, its discovery by appellants is tantamount
only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at
628 (emphasis in original)).

Therefore, the method and composition of Ju et al. do anticipate the instant claimed invention.

Claims 20-29, and 31-33 are rejected under 35 U.S.C. 102(a)(2) as being 102(a)(2) as being anticipated by Kim et al. (US Patent 9,321,742 B2; Effective Filing Date of 02/06/2014).
The applied reference has a common assignee/applicant (i.e. IMMUNOMET THERUEUTICS INC.) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
For claims 20-29, Kim et al. claim a method of preventing or treating a disease comprising: administering a therapeutically effective amount of a compound of Formula 1 or a pharmaceutically acceptable salt thereof defined in claim 1 to a subject in need thereof, wherein the disease is selected from the group consisting of diabetes mellitus (refers to instant claim 21; and the elected species (b)), obesity, hyperlipemia, hypercholesterolemia, fatty liver, coronary artery disease, osteoporosis, polycystic ovary syndrome, metabolic syndrome, cancer, muscle pain, myocyte damage and rhabdomyolysis (refers to instant claimed administering step of claim 1) (Claims 1 and 11).  The type of compounds include N1-pyrrolidine-N5-(4-trifluoromethoxy)benzyl biguanide (refers to instant claimed Formula 1 of claim 1; and instant claims 22-29; and the elected species (a)) (Claim 8) and the pharmaceutically acceptable salt is a salt with an acid, where the type of acids include acetic acid (refers to the elected species (a)) (Claim 9).
While Kim et al. do not explicitly teach the limitations as recited by instant claims 31-33, these limitations are functional limitations of the instant claimed composition that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition, which is taught by Kim et al.  As recognized by MPEP § 2112.02(II):
The discovery of a new use for an old structure based on unknown properties of the
structure might be patentable to the discoverer as a process of using. In re Hack,
245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim
recites using an old composition or structure and the "use" is directed to a result or
property of that composition or structure, then the claim is anticipated. In re May,
574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed
to a method of effecting nonaddictive analgesia (pain reduction) in animals, were
found to be anticipated by the applied prior art which disclosed the same
compounds for effecting analgesia but which was silent as to addiction. The court
upheld the rejection and stated that the applicants had merely found a new property
of the compound and such a discovery did not constitute a new use. The court went
on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a
process of using a new compound. The court relied on evidence showing that the
nonaddictive property of the new compound was unexpected.). See also In re
Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to
a process of inhibiting light degradation of polypropylene by mixing it with one of
a genus of compounds, including nickel dithiocarbamate. A reference taught
mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The
court held that the claims read on the obvious process of mixing polypropylene
with the nickel dithiocarbamate and that the preamble of the claim was merely
directed to the result of mixing the two materials. "While the references do not
show a specific recognition of that result, its discovery by appellants is tantamount
only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at
628 (emphasis in original)).

Therefore, the method and composition of Kim et al. do anticipate the instant claimed invention.

Claims 20-29, and 31-33 are rejected under 35 U.S.C. 102(a)(2) as being 102(a)(2) as being anticipated by Kim et al. (US Patent 9,540,325 B2; Effective Filing Date of 06/26/2014).
The applied reference has a common assignee/applicant (i.e. IMMUNOMET THERUEUTICS INC.) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
For claims 20-29, Kim et al. claim a method of preventing or treating a disease comprising: administering a therapeutically effective amount of a compound of Formula 1 or a pharmaceutically acceptable salt thereof defined in claim 1 to a subject suffering from the disease, wherein the disease is selected from the group consisting of diabetes mellitus (refers to instant claim 21; and the elected species (b)), obesity, hyperlipemia, hypercholesterolemia, fatty liver, coronary artery disease, polycystic ovary syndrome, metabolic syndrome, breast cancer and colorectal cancer (refers to instant claimed administering step of claim 1) (Claims 1 and 11).  The type of compounds include N1-pyrrolidine-N5-(4-trifluoromethoxy)phenyl biguanide (refers to instant claimed Formula 1 of claim 1; and instant claims 22-29; and the elected species (a)) (Claims 14 and 16) and the pharmaceutically acceptable salt is a salt with an acid, where the type of acids include acetic acid (refers to the elected species (a)) (Claim 17).
While Kim et al. do not explicitly teach the limitations as recited by instant claims 31-33, these limitations are functional limitations of the instant claimed composition that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition, which is taught by Kim et al.  As recognized by MPEP § 2112.02(II):
The discovery of a new use for an old structure based on unknown properties of the
structure might be patentable to the discoverer as a process of using. In re Hack,
245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim
recites using an old composition or structure and the "use" is directed to a result or
property of that composition or structure, then the claim is anticipated. In re May,
574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed
to a method of effecting nonaddictive analgesia (pain reduction) in animals, were
found to be anticipated by the applied prior art which disclosed the same
compounds for effecting analgesia but which was silent as to addiction. The court
upheld the rejection and stated that the applicants had merely found a new property
of the compound and such a discovery did not constitute a new use. The court went
on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a
process of using a new compound. The court relied on evidence showing that the
nonaddictive property of the new compound was unexpected.). See also In re
Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to
a process of inhibiting light degradation of polypropylene by mixing it with one of
a genus of compounds, including nickel dithiocarbamate. A reference taught
mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The
court held that the claims read on the obvious process of mixing polypropylene
with the nickel dithiocarbamate and that the preamble of the claim was merely
directed to the result of mixing the two materials. "While the references do not
show a specific recognition of that result, its discovery by appellants is tantamount
only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at
628 (emphasis in original)).

Therefore, the method and composition of Kim et al. do anticipate the instant claimed invention.

Claims 20, 22-29 and 31-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US Patent 10,058,558 B2; Effective Filing Date of 05/23/2013).
The applied reference has a common assignee/applicant (i.e. IMMUNOMET THERUEUTICS INC.) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
For claims 20 and 22-29, Kim et al. claim a method of preventing or treating fibrosis comprising administering a therapeutically effective amount of a N1-cyclic amine-N5-substituted biguanide derivative compound or a pharmaceutically acceptable salt thereof to a subject in need thereof (refers to instant claimed administering step of claim 1), wherein the compound is N1-pyrrolidine-N5-(4-trifluoromethoxy)phenyl biguanide (refers to instant claimed Formula 1 of claim 1; and instant claims 22-29; and the elected species (a)) (Claim 8); and the pharmaceutically acceptable salt is a salt with an acid, where the type of acids include acetic acid (refers to the elected species (a)) (Claim 9).
While Kim et al. do not explicitly teach the limitations as recited by instant claims 31-33, these limitations are functional limitations of the instant claimed composition that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition, which is taught by Kim et al.  As recognized by MPEP § 2112.02(II):
The discovery of a new use for an old structure based on unknown properties of the
structure might be patentable to the discoverer as a process of using. In re Hack,
245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim
recites using an old composition or structure and the "use" is directed to a result or
property of that composition or structure, then the claim is anticipated. In re May,
574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed
to a method of effecting nonaddictive analgesia (pain reduction) in animals, were
found to be anticipated by the applied prior art which disclosed the same
compounds for effecting analgesia but which was silent as to addiction. The court
upheld the rejection and stated that the applicants had merely found a new property
of the compound and such a discovery did not constitute a new use. The court went
on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a
process of using a new compound. The court relied on evidence showing that the
nonaddictive property of the new compound was unexpected.). See also In re
Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to
a process of inhibiting light degradation of polypropylene by mixing it with one of
a genus of compounds, including nickel dithiocarbamate. A reference taught
mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The
court held that the claims read on the obvious process of mixing polypropylene
with the nickel dithiocarbamate and that the preamble of the claim was merely
directed to the result of mixing the two materials. "While the references do not
show a specific recognition of that result, its discovery by appellants is tantamount
only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at
628 (emphasis in original)).

Therefore, the method and composition of Kim et al. do anticipate the instant claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, and 11 of U.S. Patent No. 9,321,742 B2 (referred hereinafter as Kim et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 20-29 and the method of claims 1, 8, 9, and 11 of Kim et al. have similar method step and uses a composition with similar structural feature(s).
17/126,478
US 9,321,742 B2
20. A method of preventing or treating autoimmune disease, graft rejection responses, or combinations thereof, the method including administering, to a subject, a compound represented by Formula 1, or a stereoisomer, derivative, solvate, or pharmaceutically acceptable salt thereof: 
    PNG
    media_image3.png
    154
    289
    media_image3.png
    Greyscale
 wherein in Formula 1, R1 and R2 form a 3 to 8-membered heterocyclic ring, together with nitrogen linked thereto, n is an integer from 0 to 5, when R3 is one or more, R3 are each independently selected from the group consisting of hydrogen, halogen, hydroxy, a C1 to C6 alkyl, a C1 to C6 alkoxy, a C1 to C6 alkylthio, amino, amide, sulfonamide, nitro, heteroaryl, cyano, sulfonic acid, and sulfamoyl, and R1, R2, and R3 are each independently unsubstituted or substituted with at least one substituent selected from the group consisting of halogen, hydroxy, and a C1 to C6 alkyl.
11. A method of preventing or treating a disease comprising: administering a therapeutically effective amount of a compound of Formula 1 or a pharmaceutically acceptable salt thereof defined in claim 1 to a subject in need thereof, wherein the disease is selected from the group consisting of diabetes mellitus, obesity, hyperlipemia, hypercholesterolemia, fatty liver, coronary artery disease, osteoporosis, polycystic ovary syndrome, metabolic syndrome, cancer, muscle pain, myocyte damage and rhabdomyolysis.
21. The method of claim 20, wherein the subject is suffering from, or at risk of, autoimmune disease, graft rejection responses or combinations thereof.

22. The method of claim 20, wherein the heterocyclic ring is a 4-membered to 7-membered nitrogen-containing heterocyclic ring.
1. A compound of Formula 1 or a pharmaceutically acceptable
salt thereof: 
    PNG
    media_image4.png
    104
    289
    media_image4.png
    Greyscale
wherein R1 and R2 are taken together with nitrogen to which they are attached to form 3- to 8-membered heterocycloalkyl, R3 is C4-7 cycloalkyl; or C1-12 alkyl unsubstituted or substituted with C3-12 aryl or C3-12 heteroaryl, wherein C4-7 cycloalkyl, 3- to 8-membered heterocycloalkyl, C3-12 aryl or C3-12 heteroaryl is unsubstituted or substituted with at least one non-hydrogen substituent selected from the group consisting of halogen, C1-4 alkyl and C1-4 alkoxy, and the non-hydrogen substituent is unsubstituted or further substituted with halogen.
23. The method of claim 20, wherein the heterocyclic ring is a 5-membered nitrogen-containing heterocyclic ring.

24. The method of claim 20, wherein the heterocyclic ring is selected from the group consisting of pyrrolidine, azetidine, piperidine, morpholine, piperazine, azepanyl, and aziridine.

25. The method of claim 20, wherein n is an integer from 0 to 3, and when R3 is one or more, R3 are each independently selected from the group consisting of hydrogen, halogen, hydroxy, a C1 to C6 alkyl, a C1 to C6 alkoxy, and heteroaryl.

26. The method of claim 20, wherein R3 is substituted with at least one selected from the group consisting of halogen, hydroxy, and a C1 to C6 alkyl.

27. The method of claim 20, wherein the compound of Formula 1 is N1-piperidine-N5-(3-bromo )phenyl biguanide; N1-piperidine-N5-phenyl biguanide; … N1-pyrrolidine-N5-( 4-trifluoromethyl)phenyl biguanide … N1-piperidine-N 5-(3-bromo-5-trifluoromethoxy)phenyl biguanide; N1-piperidine-N5-(3,4,5-trifluoro)phenyl biguanide; or N1-piperidine-N5-(2,4,6-trifluoro)phenyl biguanide.
8. The compound of Formula 1 or the pharmaceutically acceptable salt thereof of claim 1, wherein the compound of Formula 1 is N1-piperidine-N5-(3-trifluoromethyl)benzyl biguanide;
N1-piperidine-N5-methyl biguanide;
N1-piperidine-N5-propyl biguanide; … N1-pyrrolidine-N 5-(4-trifluoromethoxy)benzyl biguanide… N1-piperidine-N5-(3,4-dichloro)benzyl biguanide; N1-piperidine-N5-(thiophene-2-yl)ethyl biguanide; N1-pyrrolidine-N5-(phenethyl)biguanide; N1-piperidine-N5-(phenethyl) biguanide; N1-azepane-N 5-(phenethyl) biguanide; N1-azepane-N5-((4-fluoro)phenethyl) biguanide; or N1-azepane-N5-((4-chloro)phenethyl) biguanide.
28. The method of claim 20, wherein the compound of Formula 1 is N1-pyrrolidine-
N5-(4-trifluoromethoxy)phenyl biguanide, N1-pyrrolidine-N5-(4-trifluoromethyl)pheny1 biguanide, N1-piperidine-N5-(4-fluoro)phenyl biguanide, N1-piperidine-N5-(4-(1H-tetrazole-5-yl))pheny1 biguanide, N1-pyrrolidine-N5-(3,4-dichloro)pheny1 biguanide, or N1-piperidine-N5-(3,5-dimethoxy)phenyl biguanide.

29. The method of claim 20, wherein the pharmaceutically acceptable salt is
acetate or hydrochloride.
9. The compound of Formula 1 or the pharmaceutically acceptable salt thereof of claim 1, wherein the pharmaceutically acceptable salt is a salt with an acid selected from the group consisting of formic acid, acetic acid, propionic acid, lactic acid, butyric acid, isobutyric acid, trifluoroacetic acid, malic acid, maleic acid, malonic acid, fumaric acid, succinic acid, succinic acid monoamide, glutamic acid, tartaric acid, oxalic acid, citric acid, glycolic acid, glucuronic acid, ascorbic acid, benzoic acid, phthalic acid, salicylic acid, anthranyl acid, benzensulfonic acid, p-toluenesulfonic acid, methanesulfonic acid, dichloroacetic acid, aminooxy acetic acid, hydrochloric acid, hydrobromic acid, sulfuric acid, phosphoric acid, nitric acid, carbonic acid and boric acid.


That is the method of the instant application is generic to the method of Kim et al. or in other word claims 20-29 are anticipated by claims 1, 8, 9, and 11 of U.S. Patent No. 9,321,742 B2.
Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 9,321,742 B2.

Claims 20-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 14, 16, and 17 of U.S. Patent No. 9,540,325 B2 (referred hereinafter as Kim et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 20-29 and the method of claims 1, 11, 14, 16, and 17 of Kim et al. have similar method step and uses a composition with similar structural feature(s).
17/126,478
US 9,540,325 B2
20. A method of preventing or treating autoimmune disease, graft rejection responses, or combinations thereof, the method including administering, to a subject, a compound represented by Formula 1, or a stereoisomer, derivative, solvate, or pharmaceutically acceptable salt thereof: 
    PNG
    media_image3.png
    154
    289
    media_image3.png
    Greyscale
 wherein in Formula 1, R1 and R2 form a 3 to 8-membered heterocyclic ring, together with nitrogen linked thereto, n is an integer from 0 to 5, when R3 is one or more, R3 are each independently selected from the group consisting of hydrogen, halogen, hydroxy, a C1 to C6 alkyl, a C1 to C6 alkoxy, a C1 to C6 alkylthio, amino, amide, sulfonamide, nitro, heteroaryl, cyano, sulfonic acid, and sulfamoyl, and R1, R2, and R3 are each independently unsubstituted or substituted with at least one substituent selected from the group consisting of halogen, hydroxy, and a C1 to C6 alkyl.
11. A method of treating a disease comprising: administering a therapeutically effective amount of a compound of Formula 1 or a pharmaceutically acceptable salt thereof defined in claim 1 to a subject suffering from the disease, wherein the disease is selected from the group consisting of diabetes mellitus, obesity,
hyperlipemia, hypercholesterolemia, fatty liver, coronary artery disease, polycystic ovary syndrome, metabolic syndrome, breast cancer and colorectal cancer.
21. The method of claim 20, wherein the subject is suffering from, or at risk of, autoimmune disease, graft rejection responses or combinations thereof.
1. A compound of Formula 1 or a pharmaceutically acceptable salt thereof: 
    PNG
    media_image5.png
    118
    328
    media_image5.png
    Greyscale
 … wherein the substituted R3 has at least one substituent selected from the group consisting of halogen, hydroxy and C1-6 alkyl.
22. The method of claim 20, wherein the heterocyclic ring is a 4-membered to 7-membered nitrogen-containing heterocyclic ring.
14. A compound of Formula 1 or a pharmaceutically acceptable salt thereof: 
    PNG
    media_image5.png
    118
    328
    media_image5.png
    Greyscale
 … wherein the substituted R3 has at least one substituent selected from the group consisting of halogen, hydroxy and C1-6 alkyl.
23. The method of claim 20, wherein the heterocyclic ring is a 5-membered nitrogen-containing heterocyclic ring.

24. The method of claim 20, wherein the heterocyclic ring is selected from the group consisting of pyrrolidine, azetidine, piperidine, morpholine, piperazine, azepanyl, and aziridine.
16. The compound of Formula 1 or the pharmaceutically acceptable salt thereof of claim 14, wherein the compound of Formula 1 is N1-piperidine-N5-(3-hydroxy)phenyl biguanide; N1-piperidine-N5-(3-hydroxymethyl)phenyl biguanide;
N1-pyrrolidine-N5-(3-trifluoromethyl)phenyl biguanide; N1 -piperidine-N5-(3-trifluoromethyl)phenyl biguanide; … N1-pyrrolidine-N5-(4-trifluoromethoxy )phenyl biguanide; … N1-piperidine-N5-(4-methylthio)phenyl biguanide; or N1-piperidine-N5-( 4-sulfamoyl)phenyl biguanide.
25. The method of claim 20, wherein n is an integer from 0 to 3, and when R3 is one or more, R3 are each independently selected from the group consisting of hydrogen, halogen, hydroxy, a C1 to C6 alkyl, a C1 to C6 alkoxy, and heteroaryl.

26. The method of claim 20, wherein R3 is substituted with at least one selected from the group consisting of halogen, hydroxy, and a C1 to C6 alkyl.
17. The compound of Formula 1 or the pharmaceutically acceptable salt thereof of claim 14, wherein the pharmaceutically acceptable salt is a salt with an acid selected from the group consisting of formic acid, acetic acid, propionic acid, lactic acid, butyric acid, isobutyric acid, trifluoroacetic acid, malic acid, maleic acid, malonic acid, fumaric acid, succinic acid, succinic acid monoamide, glutamic acid, tartaric acid,
oxalic acid, citric acid, glycolic acid, glucuronic acid, ascorbic acid, benzoic acid, phthalic acid, salicylic acid, anthranyl acid, benzensulfonic acid, p-toluenesulfonic
acid, methanesulfonic acid, dichloroacetic acid, aminooxy acetic acid, hydrochloric acid, hydrobromic acid, sulfuric acid, phosphoric acid, nitric acid, carbonic acid and boric acid.
27. The method of claim 20, wherein the compound of Formula 1 is N1-piperidine-N5-(3-bromo )phenyl biguanide; N1-piperidine-N5-phenyl biguanide; … N1-pyrrolidine-N5-( 4-trifluoromethyl)phenyl biguanide … N1-piperidine-N 5-(3-bromo-5-trifluoromethoxy)phenyl biguanide; N1-piperidine-N5-(3,4,5-trifluoro)phenyl biguanide; or N1-piperidine-N5-(2,4,6-trifluoro)phenyl biguanide.

28. The method of claim 20, wherein the compound of Formula 1 is N1-pyrrolidine-
N5-(4-trifluoromethoxy)phenyl biguanide, N1-pyrrolidine-N5-(4-trifluoromethyl)pheny1 biguanide, N1-piperidine-N5-(4-fluoro)phenyl biguanide, N1-piperidine-N5-(4-(1H-tetrazole-5-yl))pheny1 biguanide, N1-pyrrolidine-N5-(3,4-dichloro)pheny1 biguanide, or N1-piperidine-N5-(3,5-dimethoxy)phenyl biguanide.

29. The method of claim 20, wherein the pharmaceutically acceptable salt is
acetate or hydrochloride.



That is the method of the instant application is generic to the method of Kim et al. or in other word claims 20-29 are anticipated by claims 1, 11, 14, 16, and 17 of U.S. Patent No. 9,540,325 B2.
Consequently, the examined claims would be obvious over the claims of U.S. Patent No. 9,540,325 B2.

Claims 20 and 22-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 9 of U.S. Patent No. 10,058,558 B2 (referred hereinafter as Kim et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 20 and 22-29 and the method of claims 8 and 9 of Kim et al. have similar method step and uses a composition with similar structural feature(s).
17/126,478
US 10,058,558 B2
20. A method of preventing or treating autoimmune disease, graft rejection responses, or combinations thereof, the method including administering, to a subject, a compound represented by Formula 1, or a stereoisomer, derivative, solvate, or pharmaceutically acceptable salt thereof: 
    PNG
    media_image3.png
    154
    289
    media_image3.png
    Greyscale
 wherein in Formula 1, R1 and R2 form a 3 to 8-membered heterocyclic ring, together with nitrogen linked thereto, n is an integer from 0 to 5, when R3 is one or more, R3 are each independently selected from the group consisting of hydrogen, halogen, hydroxy, a C1 to C6 alkyl, a C1 to C6 alkoxy, a C1 to C6 alkylthio, amino, amide, sulfonamide, nitro, heteroaryl, cyano, sulfonic acid, and sulfamoyl, and R1, R2, and R3 are each independently unsubstituted or substituted with at least one substituent selected from the group consisting of halogen, hydroxy, and a C1 to C6 alkyl.
8. A method of preventing or treating fibrosis comprising administering a therapeutically effective amount of a N1-cyclic amine-N5-substituted biguanide derivative compound or a pharmaceutically acceptable salt thereof to a subject in need thereof, wherein the compound is selected from the group consisting of: N1-piperidine-N5-phenyl biguanide; N1-piperidine-N5-(3-methyl)phenyl biguanide;
N1-piperidine-N5-(3-ethyl)phenyl biguanide; N1-piperidine-N5-(3-methoxy)phenyl biguanide; N1-piperidine-N5-(4-fluoro)phenyl biguanide; N1-piperidine-N5-(3-fluoro)phenyl biguanide; N1-pyrrolidine-N5-(4-chloro)phenyl biguanide; N1-piperidine-N5-(4-chloro )phenyl biguanide; N1-piperidine-N5-(3-bromo)phenyl biguanide; N1-pyrrolidine-N5-(3-chloro)phenyl biguanide; N1-piperidine-N5-(3-chloro)phenyl biguanide; N1-azepane-N5-(3-chloro)phenyl biguanide; N1-pyrrolidine-N5-(3-trifluoromethyl)phenyl biguanide; N1-piperidine-N5-(3-trifluoromethyl)phenyl biguanide; N1-pyrrolidine-N5-(4-trifluoromethyl)phenyl biguanide; N1 -piperidine-N5-(4-trifluoromethyl)phenyl biguanide; … N1-pyrrolidine-N5-(4-trifluoromethoxy )phenyl biguanide; … N1 -(2,6-dimethy l)piperidine-N5-(3-fluoro, 4-trifluoromethoxy)phenyl biguanide; N1-(2,6-dimethyl)piperidine-N5-(4-chloro)phenyl biguanide; N1-(2,6-dimethyl)piperidine-N5-(4-bromo)phenyl biguanide; and N1-(2,6-dimethyl)piperidine-N5-(4-fluoro)phenyl biguanide.
22. The method of claim 20, wherein the heterocyclic ring is a 4-membered to 7-membered nitrogen-containing heterocyclic ring.

23. The method of claim 20, wherein the heterocyclic ring is a 5-membered nitrogen-containing heterocyclic ring.

24. The method of claim 20, wherein the heterocyclic ring is selected from the group consisting of pyrrolidine, azetidine, piperidine, morpholine, piperazine, azepanyl, and aziridine.

25. The method of claim 20, wherein n is an integer from 0 to 3, and when R3 is one or more, R3 are each independently selected from the group consisting of hydrogen, halogen, hydroxy, a C1 to C6 alkyl, a C1 to C6 alkoxy, and heteroaryl.
9. The method of claim 1, wherein the pharmaceutically acceptable salt is a salt with an acid selected from the group
consisting of formic acid, acetic acid, propionic acid, lactic acid, butyric acid, isobutyric acid, trifluoroacetic acid, malic
acid, maleic acid, malonic acid, fumaric acid, succinic acid, succinic acid, monoamide, glutamic acid, tartaric acid, oxalic acid, citric acid, glycolic acid, glucuronic acid, ascorbic acid, benzoic acid, phthalic acid, salicylic acid, anthranilic acid, benzenesulfonic acid, p-toluenesulfonic acid, methanesulfonic
acid, dichloroacetic acid, aminooxyacetic acid, hydrochloric acid, bromic acid, sulfuric acid, phosphoric acid, nitric acid, carbonic acid, and boric acid.
26. The method of claim 20, wherein R3 is substituted with at least one selected from the group consisting of halogen, hydroxy, and a C1 to C6 alkyl.

27. The method of claim 20, wherein the compound of Formula 1 is N1-piperidine-N5-(3-bromo )phenyl biguanide; N1-piperidine-N5-phenyl biguanide; … N1-pyrrolidine-N5-( 4-trifluoromethyl)phenyl biguanide … N1-piperidine-N 5-(3-bromo-5-trifluoromethoxy)phenyl biguanide; N1-piperidine-N5-(3,4,5-trifluoro)phenyl biguanide; or N1-piperidine-N5-(2,4,6-trifluoro)phenyl biguanide.

28. The method of claim 20, wherein the compound of Formula 1 is N1-pyrrolidine-
N5-(4-trifluoromethoxy)phenyl biguanide, N1-pyrrolidine-N5-(4-trifluoromethyl)pheny1 biguanide, N1-piperidine-N5-(4-fluoro)phenyl biguanide, N1-piperidine-N5-(4-(1H-tetrazole-5-yl))pheny1 biguanide, N1-pyrrolidine-N5-(3,4-dichloro)pheny1 biguanide, or N1-piperidine-N5-(3,5-dimethoxy)phenyl biguanide.

29. The method of claim 20, wherein the pharmaceutically acceptable salt is
acetate or hydrochloride.



That is the method of the instant application is generic to the method of Kim et al. or in other word claims 20 and 22-29 are anticipated by claims 8 and 9 of U.S. Patent No. 10,058,558 B2.
Accordingly, the examined claims would be obvious over the claims of U.S. Patent No. 10,058,558 B2.

Although the Office have cited some of applications and/or patents for the nonstatutory double patenting rejections (see rejections below), it is noted that the instant application is from an enormous family of applications and patents, which are commonly owned, such that it is burdensome for the Office to identify all potential applications and/or patents that can invoke the issue of nonstatutory double patenting.  Therefore, applicants are requested to assist the Office in identifying all potential applications and/or patents that raises the issue of nonstatutory double patenting with regard to the claims of the instant application, specifically for instant claims 20 and 22-29.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
October 20, 2022